DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SMD # 16-011
RE: Community First Choice State Plan
Option
December 30, 2016
Dear State Medicaid Director:
This letter provides guidance on the implementation of the Community First Choice State Plan Option, a
home and community-based benefit package available to states to promote community integration.
Section 2401 of the Affordable Care Act amended section 1915 of the Social Security Act (the Act) to
add 1915(k) as a new subsection, the benefit known as Community First Choice (CFC). Under section
1915(k) of the Act, states have the option to amend their state plan to provide home and community-based
attendant services and related supports. CFC final regulations 1 were published May 7, 2012, and the final
regulations for home and community-based setting requirements for CFC 2 were published January 16,
2014. CMS is committed to helping support states interested in adding the CFC option to their Medicaid
state plan, and to aid in that effort we are providing a state plan amendment (SPA) pre-print and CFC
technical guide.
Background
The purpose of the CFC option is to provide individuals meeting an institutional level of care the
opportunity to receive necessary personal attendant services (PAS) and supports in a home and
community-based setting. The CFC option expands Medicaid opportunities for the provision of home
and community-based long-term services and supports (LTSS) and is an additional tool that states can use
to facilitate community integration while receiving enhanced Federal match of six (6) additional
percentage points for CFC services and supports. There is a growing trend towards home and
community-based services instead of institutional care. In 2013, 51.3 percent of the dollars spent
nationally on Medicaid LTSS was for community-based supports, signifying the first time Medicaid
expenditures for these services exceeded institutional care. In 2014, the percentage grew to 53.1 percent. 3
It is clear that CMS and states are committed to making additional progress, and the CFC benefit can be
used to expand the availability and scope of LTSS. This can include reinvesting the additional Federal
Medical Assistance Percentage (FMAP) to provide new PAS, increase the comprehensiveness of existing
PAS, and enhance the state’s overall LTSS program.

1

http://www.medicaid.gov/medicaid-chip-program-information/by-topics/long-term-services-and-supports/homeand-community-based-services/downloads/cfc-final-regulation.pdf
2

https://www.federalregister.gov/articles/2014/01/16/2014-00487/medicaid-program-state-plan-home-andcommunity-based-services-5-year-period-for-waivers-provider
3

Wenzlow, Audra, Steve Eiken, and Kate Sredl. 2016. Improving the balance: The Evolution of Medicaid
Expenditures for Long-Term Services and Supports (LTSS), FY 1981-2014. Prepared for CMS by Truven Health.
Retrieved from
https://www.medicaid.gov/medicaid/ltss/downloads/evolution-ltss-expenditures.pdf

Page 2 – State Medicaid Director
As states continue to engage stakeholders in the development of home and community-based services,
CMS encourages consideration of CFC as a meaningful option to rebalance long-term care expenditures
and increase the availability of home and community-based options.
CFC can help reduce the administrative complexity that results from having multiple authorities to
provide similar types of services across different populations. While different benefit authorities, such as
1915(c) Home and community-based waivers and 1915(i) Home and community-based state plan
services, may provide states the flexibility to target services and populations, this may result in
inconsistency in the levels and types of services available across populations. It may also make it difficult
to manage and coordinate services across programs with different eligibility criteria and different
assessment tools in use. The CFC option allows services to be available across populations for people
who meet the institutional level of care, in accordance with need and regardless of the type, nature or
severity of disability, thus making it possible to standardize eligibility and needs assessments while better
coordinating services.
PAS are utilized by individuals across all conditions and disabilities, and there is not one population with
an institutional level of care need that would benefit from PAS more than another. Making services
available to individuals across all institutional levels allows states to streamline access to PAS, by
focusing on an individual’s functional needs, rather than type of disability. CFC offers states the
opportunity to provide personal assistance and related services in a coordinated manner that highlights
self -direction, person-centered planning, and flexible service delivery.
Individuals receiving CFC services are not precluded from receiving other home and community-based
long-term care services and supports through other Medicaid state plan, waiver, grant, or demonstration
authorities. The CFC benefit should be used in conjunction with other services (Medicaid funded and
non-Medicaid funded) to support an individual’s opportunity for full community integration.
Enhanced Federal Medicaid Assistance Percentage (FMAP)
States will receive a six percentage point increase to the FMAP calculated under 1905(b), not to exceed
100 percent, for the provision of CFC services and supports. For example, a state that regularly receives
50 percent FMAP would receive a six percentage point increase resulting in 56 percent FMAP for
services authorized through the CFC state plan option. The enhanced FMAP is only applicable for the
provision of CFC supports and services provided directly to individuals who meet the eligibility
requirements described in 42 CFR 441.510 (such as attendant care services, person-centered planning,
and financial management services). States must adhere to the free choice of provider requirements at 42
CFR 431.51, unless provided through a managed care arrangement or authorized under selective
contracting authority.
There are various activities that are performed for the proper and efficient administration of the Medicaid
state plan, including for activities related to CFC services, such as level of care determinations, quality
management, data collection, implementation of the Development and Implementation Council required
under CFC and administrative costs related to implementation of a fiscal agent structure. The state
expenditures for these activities will be matched at the 50 percent administrative claiming rate, rather than
the CFC enhanced match.
To the extent a state seeks administrative match for the above mentioned activities, and the activities have
not been documented within either a state’s Public Assistance Cost Allocation Plan (PACAP) or a
Medicaid Administrative Claiming (MAC) Plan, the state will have to amend its PACAP or MAC Plan to
document these activities and receive administrative match. CMS is available to provide technical
assistance on any needed amendments.

Page 3 – State Medicaid Director
Program Eligibility
Section 1915(k) of the Act did not create a new eligibility category for the CFC state plan option.
Therefore, coverage for 1915(k), like other state plan services, is dependent on an individual meeting all
of the requirements for a Medicaid eligibility category covered under the state plan to which the 1915(k)
benefit is made available.
Individuals who are eligible for medical assistance under the HCBS waiver-related category described in
§435.217 (“Individuals receiving home and community-based services”) must meet all the 1915(c) waiver
requirements, including the receipt of the minimum number of waiver services identified in the waiver, to
maintain eligibility for medical assistance and access the CFC state plan option. Receipt of state plan
1915(k) services is not a basis for maintaining Medicaid eligibility for this category.
The CFC benefit includes specific program eligibility criteria that states must adhere to when determining
who can receive the CFC benefit. These requirements are summarized as follows:
Level of Care Requirement (42 CFR 441.510)
Individuals receiving CFC benefits must meet one of the following institutional levels of care:
(long-term) hospital, a nursing facility, an intermediate care facility for individuals with
intellectual disabilities, an institution providing psychiatric services for individuals under age 21,
or an institution for mental diseases for individuals age 65 or over. States must include all levels
of care required by the CFC statute and implementing regulations that are covered in their state.
States may not develop a CFC benefit that is targeted to a specific population. For example, a
CFC benefit could not only be available to individuals who meet a nursing facility level of care.
States must have a process to determine CFC eligibility for individuals based on the level of care
for the setting in which the individuals would have received institutional services.
Financial Eligibility
In addition to being eligible for Medicaid under the state plan authority, individuals must meet
one of two eligibility requirements specific to the CFC benefit. If an individual is in an eligibility
category covered under the Medicaid state plan to which coverage for nursing facility services is
available, no separate income test is applied to determine the individual’s eligibility for coverage
of CFC (§441.510(b)(1)). However, if an individual is not in such an eligibility category, the
individual not only must meet any income test applicable to the Medicaid eligibility group, but
must have income that is at or below 150 percent of the federal poverty level (FPL) in order to be
eligible to receive coverage of CFC (§441.510(b)(2)). The determination of whether an
individual’s income is at or below 150% of the FPL must be based on the same methodologies as
would apply to the category under the Medicaid state plan in which the individual is enrolled,
including application of any disregards approved under the state plan in accordance with section
1902(r)(2) of the Act.
Additionally, section 2404 of the Affordable Care Act mandates that, for the five-year period
beginning January 1, 2014, the definition of an “institutionalized spouse” in section 1924(h)(1) of
the Social Security Act (the spousal impoverishment statute) includes married individuals who
are eligible for, among other things, “medical assistance for home and community-based
attendant services and supports under section 1915(k). . . .” The Centers for Medicare &
Medicaid Services (CMS) issued 2015 guidance to states on how this provision should be applied
(“Affordable Care Act’s Amendments to the Spousal Impoverishment Statute”). CMS reminds
states that are interested in adopting, or have adopted, the 1915(k) benefit that Medicaid

Page 4 – State Medicaid Director
eligibility for married individuals should be determined in a manner consistent with our May
2015 guidance, which can be found at: http://www.medicaid.gov/federal-policyguidance/downloads/SMD050715.pdf
CFC Services (42 CFR 441.520)
There are required services that must be included in all CFC programs, as well as additional services that
may be included at the state’s option. There is no requirement that every service that is included in the
CFC benefit will be provided to every individual receiving the benefit. States are required to complete
an assessment of each individual, and to identify and provide those CFC services and supports that are
determined to be necessary and appropriate. All services and items must be linked to an assessed need
and identified in the person-centered plan (described in more detail below).
States electing CFC are required to cover the following services, subject to the conditions described
above: (1) activities of daily living (ADLs),instrumental activities of daily living (IADLs) and healthrelated tasks, through hands-on assistance, supervision, and/or cueing; (2) acquisition, maintenance, and
enhancement of skills necessary for the individual to accomplish ADLs and IADLs and health-related
tasks; (3) back-up systems or mechanism to ensure continuity of services and supports; and (4) voluntary
training on how to select, manage, and dismiss attendants.
The optional services states may cover in their CFC benefit include: (1) expenditures for transition costs
(such as first month’s rent and utilities or bedding, basic kitchen supplies, etc.) necessary for an individual
transitioning from an institutional setting to a home and community-based setting and (2) expenditures
relating to a need that increases an individual’s independence or substitutes for human assistance, to the
extent that Medicaid expenditures would otherwise be made for human assistance. For example, an
attendant assisting an individual with transferring from sitting to standing would be considered an ADL,
and therefore, considered a covered CFC activity. In lieu of having an attendant on “stand-by” to assist
with this activity, the individual may indicate through the person-centered service plan that he would like
an electric seat lift so that he can get out of his chair independently. Under this activity, the state could
cover the cost of the seat lift, so an individual can get up and sit down independently, instead of needing
to have an attendant to provide that type of assistance.
States have a degree of flexibility to determine the scope of what to include in transitional costs and items
that increase independence or substitute for human assistance. It is not necessary for the state to list every
service or support that would be covered for this purpose; however, in accordance with general Medicaid
requirements found at 42 CFR 440.230(a), a state must describe any limitations on the amount, duration
or scope of any of the required and optional services. The attached CFC technical guide provides
additional information regarding the scope of the benefit and the examples of the optional services that
may be included.
Service Models (42 CFR 441.540)
There are three service delivery models available to states to include in their CFC benefit. While each
model will have varying levels of responsibilities afforded to the individual, all models must offer a
consumer controlled method of selecting and obtaining services that allows the individual the maximum
control possible.
Services may be provided through (1) an agency-provider model, (2) a self- directed model with a service
budget (utilizing a financial management entity and/or direct cash payments or vouchers), or (3) a state
defined model that is approved by the Secretary. The state determines service delivery model(s) to
include in its CFC benefit.

Page 5 – State Medicaid Director
Person-Centered Planning Process and Service Plan (42 CFR 441.540)
The person-centered planning process identifies a person’s strengths, goals, preferences, service needs
and desired outcomes. It is a process that is driven by the individual 4 receiving services and must allow
for the participation of people freely chosen by the individual. These people can be family members,
friends, caregivers, and others the individual or his/her representative wishes to include. The process
must involve the individual receiving services and supports to the maximum extent possible, even if the
individual has a legal representative.
The person-centered service plan reflects the services and supports (paid and unpaid) that are important
for the individual. These services are to assist the individual to address the needs identified through an
individual assessment of functional need and the goals identified by the individual. The services must
also reflect the individual’s preferences for the delivery of CFC services and supports. Like the personcentered planning process, the development of the person-centered service plan must be driven by the
individual receiving CFC services. In order to accomplish this, a support system must be available as part
of the CFC benefit and provided in accordance with the requirements described in §441.555. In
summary, the support system must provide individuals with counseling, information, training, skills and
supports they need to make informed choices and decisions. Counseling would include providing
information on the range of service options and choices available, grievance and appeal rights, and
information on freedom of choice of providers and service models. Training would include training
individuals on the rights and responsibilities of directing the provision of services, such as how to
communicate effectively with attendants and how to supervise attendants. The role of individuals
providing support activities (e.g., options counselors, support brokers, social workers and others) in the
person-centered planning process is to enable and assist individuals to identify and access a unique mix of
paid and unpaid services to meet their needs, and provide support during the planning process.
In addition to the services and supports available through the CFC benefit, natural supports provided by
unpaid caregivers play a critical role in assisting individuals with remaining in the community. As noted
in the response to the comment in the preamble of the CFC final regulation (CMS-2337-F), the
identification of natural supports in the assessment is an important aspect in determining an individual’s
needs. 42 CFR 441.540(b)(6) states that “Natural supports cannot supplant needed paid services unless
the natural supports are unpaid supports that are provided voluntarily to the individual in lieu of the
attendant.” CMS is clarifying that this language is to set forth the requirement that informal caregivers,
family members and friends cannot be required to provide unpaid supports as a condition of an individual
receiving CFC services, nor can the beneficiary be required to accept such services. Informal caregivers,
family members and friends should only provide unpaid supports if they and the individual determine it is
their preferred option based on the assessment, the person-centered planning process, the approved levels
of paid support in the plan and in accordance with the service delivery model(s) selected by the state.
This requirement does not require that caregivers that were previously unpaid should become paid
caregivers under the CFC benefit, nor does this require that caregivers need to be paid beyond the paid
hours authorized in the plan.
Lastly, to prevent conflicts that may arise when an individual’s representative could also provide paid
services, CFC regulations prohibit an individual’s representative, as defined in 42 CFR 441.505, from
also being paid to provide CFC services to the individual. In circumstances where it has been determined
that the representative is the most appropriate person to provide services, an alternative person must be
identified to act as the individual’s representative for the purposes of participating in the person-centered
planning process and provision of CFC services and supports.

4

In accordance with §441.505 individual means the eligible individual and, if applicable, the individual’s representative.

Page 6 – State Medicaid Director
Home and Community-Based Settings (42 CFR 441.530)
Section 1915(k)(1)(A)(ii) of the Act states that CFC services and supports must be provided in a home or
community setting, which does not include a nursing facility, institution for mental diseases, or an
intermediate care facility for individuals with intellectual disabilities. Implementing regulations found at
42 CFR 441.530 define and set forth requirements for CFC settings.
The home and community-based settings requirements are designed to establish a more experiential
definition of home and community-based settings, rather than one based solely on a setting’s location,
geography, or physical characteristics. The requirements apply to residential settings where individuals
reside (irrespective of receiving CFC services in that setting) and non-residential home and communitybased settings where CFC services are provided.
Prior to submitting a CFC state plan amendment, under 42 CFR 441.575 (b), states are required to consult
and collaborate with a Development and Implementation Council, throughout the development and
implementation of the CFC benefit. The requirements related to the Development and Implementation
Council are described in a separate section of this letter, below. The state should also review its
assessment of compliance with home and community-based settings requirements with the Council prior
to SPA submission. This includes the Council’s prior review of any intended settings the state intends to
submit to CMS for heightened scrutiny review. Additional information on the heightened scrutiny review
process is available on www.medicaid.gov/hcbs. CMS also strongly encourages states to seek public
input on their processes for assessment of settings. These additional efforts will be of great assistance
during the SPA review process in which CMS determines if the settings meet the regulatory requirements.
The first step in CMS’s review of a CFC SPA will be the determination that all CFC settings comply with
the regulation. Medicaid requirements found at 42 CFR 430.20 specify that a SPA may be approved with
an effective date that is retroactive to the first day of the quarter in which an approvable plan is submitted
to CMS. However, because a SPA cannot be approved if it would result in the provision of services in
non-compliant settings, it may be necessary to amend an effective date of a CFC SPA to coincide with the
date settings were determined compliant. Under such circumstances, CMS will work with states to
determine the adjusted effective date.
As part of the CFC SPA review process, states must submit adequate information to CMS showing that
the settings where individuals receiving CFC services reside or receive CFC services, meet the
requirements found at 42 CFR 441.530. To assist states with providing adequate information, states
should answer the Standard Review Questions related to Home and Community-Based Settings Criteria
for 1915(k) Community First Choice (CFC) SPA submissions. Additionally, CMS has issued guidance to
assist states in assessing settings and determining compliance with the regulation 5. The questions and
additional information about the home and community-based settings requirements are included in the
attached CFC Technical Guide.
Since the home and community-based settings regulation contains new requirements for settings, CMS
expects that states will need to revisit and possibly revise their state regulations or issue sub-regulatory
guidance to ensure compliance. Training provided by the states on these new requirements is vital for
beneficiaries, their families, case managers, providers, and other stakeholders. States should ensure they
have developed strong oversight and quality mechanisms to ensure continued compliance, as well as
grievance and appeal systems to address any concerns or potential violations.

5

www.medicaid.gov/hcbs

Page 7 – State Medicaid Director
The Quality Assurance System (42 CFR 441.585)
The CFC SPA must include a description of a quality assurance system. The system must include a
quality improvement strategy that addresses both individual and systemic issues. Among other
requirements, the system must also continuously monitor the health and welfare of each CFC recipient,
include a process for mandatory reporting, investigation, and resolution of allegations of neglect, abuse or
exploitation in connection with CFC services and supports, and a method of measuring individual
outcomes associated with an individual’s receipt of CFC services. The quality assurance system must
include standards for all service delivery models, including how and when an individual can appeal
service denials (e.g. type of services requested or the number of assessed service hours), as well as
reconsideration procedures for an individual’s person-centered service plan. Reconsideration procedures
are less formal than the appeals process. They provide the opportunity for the individual receiving CFC
services, the individual’s representative (if applicable), the person responsible for facilitating the personcentered process and other individuals chosen by the individual to explore an informal resolution to the
individual’s concerns. With regards to appeals, the fair hearing requirements set forth in part 431,
Subpart E, apply to CFC in the same manner as they apply to other Medicaid State plan services. A
reconsideration process does not replace the fair hearing process, nor should it delay an individual’s right
to a fair hearing.
As discussed in our January 16, 2014 regulation, the quality improvement system must also include
performance and outcome measures for the home and community setting requirements, In its SPA, the
state should include a description of the state’s process and content for ongoing monitoring of the
compliance for home and community-based settings requirements described in 42 CFR 441.530.
The state’s quality assurance system must also include a way to elicit and incorporate feedback from
individuals and their representatives, disability organizations, providers, families of people with
disabilities or elderly individuals, members of the community and others to improve the quality of the
community-based attendant services and supports benefit.
States may consider utilizing existing components of current quality assurance systems used to evaluate
other programs to meet this requirement, as long as all of the specific requirements of 42 CFR 441.585
are addressed.
Maintenance of Existing Expenditures (42 CFR 441.570(b)) and Data Collection (42 CFR 441.580)
For the first full twelve month period in which the state plan amendment is implemented, the state must
maintain or exceed the level of state expenditures for home and community-based attendant services and
supports provided under sections 1115, 1905(a), 1915, or otherwise under the Act, to individuals with
disabilities or elderly individuals attributable to the preceding twelve month period.
Additionally, 42 CFR 441.580 specifies the annual data collection requirements for CFC benefits.
Guidance on how to meet the maintenance of existing expenditures and the data collection requirements
are provided in the attached CFC technical guide.
Concurrent Use of Other Medicaid Authorities with the Section 1915(k) Benefit
1) Managed Care Authorities
Several states have been approved to include CFC as part of a service package available in a managed
care arrangement. For a state to receive enhanced FMAP for CFC services, a state plan amendment is
still required even when services are provided through a managed care arrangement. States providing
CFC services in a managed care arrangement are required to comply with all of 42 CFR 438.
Specifically, when a state is including a CFC payment in a health plan capitation rate must include a

Page 8 – State Medicaid Director
separate CFC section in their capitated rate Actuarial Certification that is submitted to the Regional
Office. The state must use only CFC services in calculating that portion of the entire capitation payment
attributable to CFC in the separate section of the actuarial certification in order to be able to claim
expenditures for that portion at the enhanced FMAP under this provision. The required information is
outlined in the CFC technical guide. CMS will provide technical assistance to any state interested in
adding CFC services to a managed care arrangement.
2) Section 1915(b)(4) Authority
A state may use the section 1915(b)(4) authority to request a waiver of section 1902(a)(23) of the Act, the
free choice of providers requirement, to selectively contract with entities that furnish CFC services
eligible for the enhanced FMAP.
In order to operate sections 1915(b)/1915(k) concurrently, a state must complete and submit a separate
section 1915(b) waiver application and section 1915(k) state plan amendment. Both applications are
subject to a 90-day review period (clock). CMS internally coordinates the review of both applications.
Because a 1915(b) waiver must be approved on a prospective basis, we encourage a state to submit a
request to operate sections 1915(b)/1915(k) concurrently at least six months in advance of the proposed
CFC effective date to facilitate a smooth implementation.
3) Section 1115 Medicaid Demonstration Authority
States may make CFC services available to individuals enrolled in an 1115 Medicaid demonstration. As
required by section 1915(k)(1) of the Act, to receive the enhanced FMAP associated with the provision of
CFC services, the state must have an approved CFC state plan amendment and the individuals must meet
all of the CFC program requirements described in 42 CFR 441.510, including meeting eligibility
requirements under the state plan. CMS has provided states authority through Section 1115
demonstrations to extend Medicaid eligibility to individuals not otherwise eligible under the state plan. In
these cases, states provide a “CFC –like” benefit package to those individuals; however, states may only
claim the normal FMAP rate for the provision of those services.
State flexibility in developing approaches to benefits and service delivery
States have flexibility to design a CFC program. For example, states could design a program that is
limited to only mandatory services and one service delivery model (i.e., self-directed model with service
budget) as an approach to establishing the program in the state. Over time, the state could add multiple
optional services and service delivery models to expand the choices available to beneficiaries.
Alternatively, the state could design a program that provides maximum choice at the outset.
Comprehensiveness of Reimbursement Methodologies and Submission of 4.19 B pages
Regulations at 42 CFR 430.10 require the state plan to contain a comprehensive description of the state’s
Medicaid program, including the methods for reimbursing covered services. Therefore, states must
submit corresponding 4.19 B pages to describe reimbursement methodologies for CFC services when
submitting a state plan amendment to implement the CFC state plan option.
Incorporating the CFC benefit into a state’s current long-term services and supports system
As states contemplate adding CFC services to their LTSS system, it is important to consider the impact on
existing components of their state LTSS design. While there is not a requirement that states modify
existing authorities to implement CFC, states are required to design their systems in a manner that
prevents duplicate payment for the same services and clearly articulates the services and delivery of the
program.

Page 9 – State Medicaid Director
CMS is committed to providing technical assistance in this and other aspects of CFC, and strongly urges
states to discuss their plans with CMS as early as possible. This will allow the state to obtain technical
assistance in determining the types of services that can be delivered within CFC, assessing time frames
for desired design decisions and implementation, evaluating options for achieving the outcomes desired
by the state in expanding their LTSS design, and ensuring a smooth and seamless transition for recipients
of services.
Because some states have chosen to move or modify services from existing 1915(c) HCBS waivers as
they add the CFC benefit to their Medicaid state plan, it is critical that states work early and closely with
the combined CMS state plan and waiver teams to ensure that the state understands its options and
designs a system that is compliant with both state plan and waiver requirements.
Consultation Requirements
Prior to submitting a SPA pre-print to CMS, states must consult and collaborate with a state established
Development and Implementation Council when developing and implementing a SPA to provide CFC
services and supports. The regulations at 42 CFR 441.575 specifically require the majority of the
Development and Implementation Council members be individuals with disabilities, elderly individuals,
and their representatives. States may use existing Medicaid advisory committees to serve the purpose of
the Development and Implementation Council, as long as the membership and purpose of the committee
meet the CFC regulatory requirements.
States with federally recognized Indian Tribes and Indian health care providers must consult with Tribes
and solicit advice from Indian health care providers, consistent with their Tribal Consultation SPAs, the
transparency regulations at 42 CFR section 431.400 if the state is choosing to implement the program
through an 1115 Medicaid demonstration, and Section 8 of the CMS Tribal Consultation Policy. 6 We
encourage states to work collaboratively with Tribes and Indian health providers in their state to assure
inclusion of providers that have the expertise to address the unique cultural needs of American Indians/
Alaska Natives (AI/ANs) and provide culturally competent care in LTSS settings.
SPA Submission Requirements
States must use the attached SPA pre-print to describe the CFC benefit. States must also submit a
reimbursement page (attachment 4.19-B) identifying the payment rates for the CFC activities eligible for
claiming at the Federal Medical Assistance Percentage (FMAP). In submitting the plan amendments,
States must comply with the public notice requirements of 42 CFR 447.205. Additionally, the CFC
benefit may be part of a service package available in a managed care arrangement. For a state to receive
enhanced FMAP for CFC services, a state plan amendment is still required even when services are
provided through a managed care arrangement.
SPAs may be approved with effective dates retroactive to the first day of the quarter in which they are
submitted as long as all regulatory requirements are met. SPAs are subject to the traditional State plan
review process. Please submit your SPA electronically to your regional office in order to implement these
provisions.
We look forward to working with states to implement this Medicaid state plan option. CMS is available
to provide technical assistance to states as they consider making CFC a part of a state’s strategy for

6

https://www.cms.gov/Outreach-and-Education/American-Indian-Alaska-Native/AIAN/Downloads/CMSTribalConsultationPolicy2015.pdf

Page 10 – State Medicaid Director
advancing access to home and community-based services, and hopes that the attached tools are helpful to
that end.
If you have any questions, please contact Kirsten Jensen, Director, Division of Benefits and Coverage,
Disabled and Elderly Health Programs Group, at 410-786-8146.
Sincerely,
/s/
Vikki Wachino
Director

cc:
National Association of Medicaid Directors
National Academy for State Health Policy
National Governors Association
American Public Human Services Association
Association of State Territorial Health Officials
Council of State Governments
National Conference of State Legislatures
Academy Health

